Citation Nr: 1206068	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-30 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for lumbar spine disability. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1957 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the RO denied the Veteran's petition to reopen his previously denied claim for entitlement to service connection for lumbar spine disability and denied entitlement to service connection for hearing loss.  The Veteran perfected a timely appeal.  


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

With respect to whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for lumbar spine disability, the Board has determined that the issue is not ripe for adjudication at this time.

During the pendency of the appeal, in an August 2007 written statement from the Veteran, it appears that the Veteran has alleged that the September 1990 rating decision is the product of clear and unmistakable error (CUE).  As this claim for CUE has not been adjudicated by the RO, the Board does not have jurisdiction over that claim. 

As such, the Board observes that issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for lumbar spine disability is not ripe for Board adjudication at this time as the grant or denial of the CUE claim (which alleges that there was clear and unmistakable error in a final rating decision in regards to the service connection claim) could affect the outcome of the pending petition to reopen. 

Under these circumstances, the Board finds that as the above issue concerning the petition to reopen is inextricably intertwined with the CUE issue, it should be considered after the CUE claim has been adjudicated, and thus a decision by the Board on the Veteran's petition to reopen a previously denied claim for service connection for a lumbar spine disability at this juncture would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board will therefore, defer its consideration of the Veteran's petition to reopen (new and material evidence claim), pending completion of action by the RO requested in this remand. 

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board has determined that remand is necessary in order to provide the Veteran with a more comprehensive VA medical opinion, which addresses the etiology and cause of his bilateral hearing loss disability.  The Veteran was afforded a VA fee-based examination in June 2007.  In November 2007 a VA examiner reviewed the June 2007 examination report and offered a medical opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner opined that the Veteran's hearing loss did not occur while serving in the military.  While this opinion addresses whether the Veteran's bilateral hearing loss had its actual onset in service, it does not address, in the alternative, whether the Veteran's exposure to loud noise in service caused him to develop bilateral hearing loss in the years post service.  Therefore, the Board finds that an additional medical opinion is necessary for the purpose of the determining the nature and etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the pending claim of CUE regarding the September 1990 rating decision, denying service connection for a lumbar spine disability.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with notice of the appellate rights, specifically to the right to file a NOD within one year of notice of the adverse determination.  If appellate review is initiated by the filing of a NOD, the Veteran and his representative should be furnished a SOC with the applicable law and regulations regarding the claim of CUE, and they should be provided information regarding the filing of a substantive appeal to this issue.  See 38 C.F.R. § 20.200 (2011).

The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above (the CUE claim) may be obtained only if a timely appeal is perfected. 

2.  Arrange for the Veteran's entire claims file to be forwarded and reviewed by an examiner with appropriate expertise (preferably the VA examiner who prepared the November 2007 VA audiology opinion report, if available) for the purpose of preparing an addendum to the opinion provided in the November 2007 VA report.  The addendum is to address whether the Veteran's bilateral hearing loss disability is the result of, or caused by, his exposure to loud noise in service.  It is imperative that the examiner consider the nature and extent of in-service noise exposure, as described by the Veteran; and that the examiner review all of the evidence in the claims file (to include the June and November of 2007 VA examination and medical opinion reports) and a complete copy of this REMAND, and acknowledge such review in the addendum report.

Based on a review of the Veteran's medical history, as contained in the claims file, and with sound medical principles, the reviewing examiner is asked to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is the result of or due to the Veteran's exposure to loud noises during his period of active military service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; and "less likely" weights against the contended relationship.

3.  Following completion of the above and any additional notice or development deemed warranted, the issue of service connection for bilateral hearing loss should again be adjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished a supplemental SOC with the applicable law and regulations, and given the opportunity to respond thereto.

If any additional benefit sought on appeal is not granted to the Veteran's satisfaction, and (or) if a timely NOD is received with respect to any additional issue raised on behalf of the Veteran, the AMC/RO should furnish a SOC (and/or a Supplemental SOC) on all issues in appellate status, and the Veteran and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion, either factual or legal, as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

